Exhibit 10.38

FORM OF

NONQUALIFIED STOCK OPTION AGREEMENT

MATADOR RESOURCES COMPANY

2012 LONG-TERM INCENTIVE PLAN

1. Grant of Option. Pursuant to the Matador Resources Company 2012 Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Matador Resources Company, a Texas corporation (the “Company”), the Company
grants to

 

 

(the “Participant”),

an option (the “Option” or “Stock Option”) to purchase a total of
                                         full shares of common stock, par value
$0.01 per share (the “Common Stock”), of the Company (the “Optioned Shares”) at
an “Option Price” equal to $                 per share (being the Fair Market
Value per share of the Common Stock on the Date of Grant).

The “Date of Grant” of this Stock Option is                     . The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the                      anniversary of the Date of Grant,
unless terminated earlier in accordance with Section 4 below. The Stock Option
is a Nonqualified Stock Option. This Stock Option is intended to comply with the
provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Stock Option from
application of Section 409A of the Code.

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Nonqualified Stock
Option Agreement (the “Agreement”). The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan.
The Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board of Directors (the “Board”) or the committee appointed by the Board to
administer the Plan (the “Committee”) and communicated to the Participant in
writing.

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested and the Stock Option shall be exercisable as
follows:

a.                                      of the total Optioned Shares shall vest
and that portion of the Stock Option shall be exercisable on the
                     anniversary of the Date of Grant, provided the Participant
is employed by (or, if the Participant is a Contractor or an Outside Director,
is providing services to) the Company or a Subsidiary on that date.

b.                                          of the total Optioned Shares shall
vest and that portion of the Stock Option shall become exercisable on the
                     anniversary of the Date of Grant, provided the Participant
is employed by (or, if the Participant is a Contractor or an Outside Director,
is providing services to) the Company or a Subsidiary on that date.

c.                                          of the total Optioned Shares shall
vest and that portion of the Stock Option shall become exercisable on the
                     anniversary of the Date of



--------------------------------------------------------------------------------

Grant, provided the Participant is employed by (or, if the Participant is a
Contractor or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.

[In the event that a “Change in Control” (as such term is defined in that
certain Employment Agreement, effective as of
                                    , by and between the Company and the
Participant (the “Employment Agreement”)) occurs, then immediately prior to the
effective date of such Change in Control, the total Optioned Shares not
previously vested shall thereupon immediately become vested and this Stock
Option shall become fully exercisable, if not previously so exercisable.]

4. Term; Forfeiture.

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares which are not vested on
the date of the Participant’s Termination (as such term is set forth in the
Employment Agreement), the Stock Option will be terminated on that date. The
unexercised portion of the Stock Option that relates to Optioned Shares which
are vested will terminate at the first of the following to occur:

i. 5 p.m. on the date the Option Period terminates;

ii. 5 p.m. on the date which is twelve (12) months following the date of the
Participant’s Termination due to Partial or Total Disability (as such terms are
set forth in the Employment Agreement);

iii. immediately upon the Participant’s Termination by the Company for Just
Cause (as defined herein);

iv. 5 p.m. on the date which is thirty (30) days following the date of the
Participant’s Termination for any reason not otherwise specified in this
Section 4.a. (other than due to the Participant’s death, in which case,
Section 4.a.i. applies);

v. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof.

b. For purposes hereof, “Just Cause” shall mean (i) the Participant’s continued
and material failure to perform the duties of his employment consistent with the
Participant’s position, except as a result of being Partially Disabled (during
any period of Partial Disability) or Totally Disabled, (ii) the Participant’s
failure to perform his material obligations under his employment agreement, if
any, except as a result of being Partially Disabled (during any period of
Partial Disability) or Totally Disabled, or a material breach by the Participant
of the Company’s written policies concerning discrimination, harassment or
securities trading, (iii) the Participant’s refusal or failure to follow lawful
directives of the Board and his supervisor, except as a result of being
Partially Disabled (during any period of Partial Disability) or Totally
Disabled, (iv) the Participant’s commission of an act of fraud, theft, or
embezzlement, (v) the Participant’s indictment for or conviction of a felony or
other crime involving moral turpitude, or (vi) the Participant’s intentional
breach of fiduciary duty; provided, however, that the Participant shall have
thirty (30) days after written notice from the Board (or the Committee) to
remedy any actions alleged under subsections (i), (ii) or (iii) in the manner
reasonably specified by the Board (or the Committee).

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant,

 

- 2 -



--------------------------------------------------------------------------------

or by the Participant’s guardian or personal or legal representative. If the
Participant’s Termination is due to his death prior to the dates specified in
Section 4.a. hereof, and the Participant has not exercised the Stock Option as
to the maximum number of vested Optioned Shares as set forth in Section 3 hereof
as of the date of death, the following persons may exercise the exercisable
portion of the Stock Option on behalf of the Participant at any time prior to
the date specified in Section 4.a.i. hereof: the personal representative of his
estate, or the person who acquired the right to exercise the Stock Option by
bequest or inheritance or by reason of the death of the Participant; provided
that the Stock Option shall remain subject to the other terms of this Agreement,
the Plan, and Applicable Laws, rules, and regulations.

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable in any manner permitted by the Plan. In the event that
shares of Restricted Stock are tendered as consideration for the exercise of a
Stock Option, a number of shares of Common Stock issued upon the exercise of the
Stock Option equal to the number of shares of Restricted Stock used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Stock so tendered.

Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s Stock Option in the event of his
death) promptly after the Exercise Date. The obligation of the Company to
register shares of Common Stock shall, however, be subject to the condition
that, if at any time the Company shall determine in its discretion that the
listing, registration, or qualification of the Stock Option or the Common Stock
upon any securities exchange or inter-dealer quotation system or under any state
or federal law, or the consent or approval of any governmental regulatory body,
is necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, then the Stock Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Optioned Shares may be forfeited by the
Participant.

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

9. Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any of the Optioned Shares until the issuance of a certificate
or certificates to the Participant or the registration of such shares in the
Participant’s name for the shares of Common Stock. The Optioned Shares shall be
subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates. The Participant, by his or her execution of this
Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of the shares of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11—13 of the
Plan.

11. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.

12. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Participant hereunder, if the exercise thereof or the issuance of such shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
Applicable Laws, rules, and regulations.

15. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws. Unless the Common Stock is issued to him in a transaction
registered under the applicable federal and state securities laws, all
certificates issued with respect to the Common Stock shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.

16. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.

17. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

18. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or

 

- 4 -



--------------------------------------------------------------------------------

any Subsidiary, whether as an Employee, a Contractor or an Outside Director, or
interfere with or restrict in any way the right of the Company or any Subsidiary
to discharge the Participant as an Employee, Contractor or Outside Director at
any time.

19. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

21. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

22. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

23. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

24. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

25. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the

 

- 5 -



--------------------------------------------------------------------------------

addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

Matador Resources Company

5400 LBJ Fwy, Suite 1500

Dallas, TX 75240

Attn: General Counsel

Facsimile: (972) 371-5201

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

27. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Common Stock issued under the Plan to pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Participant’s
income arising with respect to this Award. Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock. Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

* * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY: MATADOR RESOURCES COMPANY By:     Name:     Title:    

 

PARTICIPANT:       Signature

 

 

Name:       Address:            

Signature Page to Nonqualified Stock Option Agreement